521 So. 2d 1050 (1988)
Ex parte: Bobby James KING.
(Re: Bobby James King v. State of Alabama).
87-95.
Supreme Court of Alabama.
February 12, 1988.
James H. Lackey, Mobile, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
ADAMS, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and JONES, SHORES and STEAGALL, JJ., concur.